DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-18 & 20-26 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “less than an entirety of the lower housing edge” in Claim 12 renders the claim indefinite because it appears to directly contradict the new limitations of Claim 1 which require the bracket to engage the entire lower housing edge. Therefore, “less than an entirety of the lower housing edge” has been construed to be as Claim 1, engaging an entirety.

B) The phrase “the extent of the lower housing edge and second wall defining at least one of the corresponding aperture” in Claim 13, last 2 lines, renders the claim indefinite for multiple reasons. It is not clear how the second wall is related to the rest of the claims. It is not clear if first legs is positioned between all three or just two. For the purposes of examination, “the extent of the lower housing edge and second wall defining at least one of the corresponding aperture” has been construed to be “a second of the fan housing defining at least one of the corresponding apertures and forming the lower housing edge”.

D) Claims 14-24 are also rejected due to their dependency on Claim 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14 & 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2008/0318515 A1 to Yeung.

A) As per Claims 13 & 19, Yeung teaches a ventilation assembly suitable for installation in a ceiling to provide ventilation of the space below the ceiling (Yeung: Figure 1), the ventilation assembly comprising: 
a fan assembly including a housing having an inlet opening (Yeung: Figure 1, Item 18), a motor and blower assembly (Yeung: Figure 1, Items 22, 24, 26) situated in the housing and operable to generate a flow of air through the inlet opening and into the housing, and a lower housing edge having at least one aperture (Yeung: Figure 2, Items 30); and 
a flange mounting system including at least one bracket comprising (Yeung: Figure 5) (i) a receiver that removably engages an extent of the lower housing edge (Yeung: Figure 5, portion of clip from 35 to 39), the receiver having at least one projection (Yeung: Figure 5, Item 39) and (ii) an outwardly extending flange that engages an extent of the ceiling (Yeung: Figure 5, Item 31); 
wherein the receiver engages the lower housing edge and the at least one projection of the receiver engages a corresponding aperture to removably couple the bracket to the housing (Yeung: Figure 5, flange 31 & projection 39 engage aperture 32 of housing),
wherein the receiver comprises a first leg (Yeung: Figure 5, first leg 34 to 39 and second leg 35) and a second leg spaced from the first leg to define a receiver space configured to receive the extant of the lower housing edge and the first leg of the receiver is configured to be positioned between a wall of the fan housing and a second wall of the fan housing defining at least one of the corresponding apertures forming the lower housing edge (Yeung: Figure 5, first leg 34 to 39 between opposite wall of housing not shown in Figure 5 and second wall containing 32 forming lower housing edge).

B) As per Claim 14, Yeung teaches that an installer applies a downwardly directed force on the at least one bracket to couple the at least one bracket to the housing, wherein the receiver engages the lower housing edge and the projection of the receiver engages a corresponding aperture of the lower housing edge (The Examiner notes that this appear to be intended use, and as such Yeung is capable of having an installer apply a force such that the receiver engages the lower edge of the housing [best shown Figure 5, Item 35 engages 28]).

C) As per Claim 17, Yeung teaches that when the fan assembly is installed in an over-mount configuration, a lower surface of the flange engages an upper surface of the ceiling (The Examiner notes that this is intended use and as such Yeung must merely be capable of being installed in an over-mount configuration such that the lower surface of the flange engages an upper surface of the ceiling; in this case, Yeung: Figure 5, bottom of Item 31 engages top of Item 36).

D) As per Claim 18, Yeung teaches that when the fan assembly is installed in an under-mount configuration, an upper surface of the flange engages a lower surface of the ceiling (The Examiner notes that this is intended use and as such Yeung must merely be capable of being installed in an over-mount configuration such that the lower surface of the flange engages an upper surface of the ceiling; In this case Yeung is certainly capable of being under mounted).

E) As per Claim 20, Yeung teaches that the first leg is connected with the second leg by a connection segment to define a U-shape in cross-section (Yeung: connection segment Item 33 connects to legs).

F) As per Claim 21, Yeung teaches that one of the first and second legs includes the at least one projection (Yeung: leg from 34 to 39 contains projection 39).

G) As per Claim 22, Yeung teaches that the extent of the lower housing edge comprises at least one tab that extends outward from the inlet opening for engagement with the receiver (Yeung: Figure 5, Item 28).

H) As per Claim 23, Yeung teaches that the at least one bracket comprises a plurality of brackets that each engage with different segments of lower housing edge (Yeung: Figure 1, multiple Item 20s each with their own apertures 30).

I) As per Claim 24, Yeung teaches that the plurality of brackets engage with less than an entirety of the lower housing edge about the inlet opening (Yeung: Figure 1, the brackets do not engage the entire lower housing edge about the inlet).


Claim(s) 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 4,406,216 A to Hott.

A) As per Claim 25, Hott teaches a ventilation assembly configured for installation in a ceiling, the ventilation assembly (Hott: Figure 1) comprising: 
a fan housing (Hott: Figure 1, Item 30) having a housing wall and a lower housing edge defining an inlet opening and a flap (Hott: Figure 4, Item 36) extending from the lower housing edge; Page 5 of 10 Response to 07.30.2021 OASerial No.: 16/419,759 
a mounting bracket (Hott: Figure 1, Item 20) comprising (i) a first leg (Hott: Figure 4, first leg from main branch of Item 20 up to beginning of bent Item 28; second leg main branch of item 20), (ii) a second leg spaced apart from the first leg and configured to receive the flap; and 
(iii) an outwardly extending flange (Hott: Figure 4, Item 62) extending from the second leg and configured to engage the ceiling; 
wherein a projection (Hott: Figure 4, Item 28 extends from end of first leg) extends from the first leg and is configured to engage an aperture (Hott: aperture defined in 36) defined in the flap to removably couple mounting bracket to the housing.

B) As per Claim 26, Hott teaches the mounting bracket extends along the entire length of the lower housing edge to form a seal between the fan assembly and the ceiling (Hott: Figure 1 & 4, item 20 extends along entire side and seals between ceiling 12 & housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,586,933 A to Sawyer in view of Yeung.

A) As per Claims 1 & 12, Sawyer teaches a ventilation assembly configured for installation in a ceiling to provide ventilation of a space below the ceiling (Sawyer: Figure 1), the ventilation assembly comprising: 
an assembly comprising a housing having a housing wall and a lower housing edge defining an inlet opening (Sawyer: Figure 1, Item 1 with lower edge at bottom of Item 5); and 
a flange mounting system (Sawyer: Figure 1, Item 3 without Item 30 as per Col. 8, lines 40-42) including at least one bracket (Sawyer: Figure 2) comprising (i) a receiver configured to removably engage an extent of the lower housing edge, the receiver having at least one projection (Sawyer: Figure 2: Col. 8, lines 40-42, all projection shown in Item 30 in Figure 1 on Item 15) and (ii) an outwardly extending flange configured to engage an extent of the ceiling (Sawyer: Figure 2, Item 18); 
wherein the receiver engages the extent of the lower housing edge and the at least one projection of the receiver engages an aperture defined in the extent of the lower housing edge to removably couple the at least one bracket to the housing (Sawyer: Figure 1, Items 37 now on Item 3 as per Col. 8, lines 40-42 attach to Item 7); and 
wherein the at least one bracket extends along an entire length of the lower housing edge to form a seal between the fan assembly and the ceiling (Sawyer: Figure 1, Item 3 extends around entire perimeter connecting to ceiling.
Sawyer does not teach the assembly being a fan assembly;
a motor and blower assembly situated in the housing and operable to generate a flow of air through the inlet opening and into the housing.
However, Yeung teaches the assembly being a fan assembly;
a motor and blower assembly situated in the housing and operable to generate a flow of air through the inlet opening and into the housing (Yeung: Figure 1, Items 22, 24, 26).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sawyer by adding a fan to the housing, as taught by Yeung, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sawyer with these aforementioned teachings of Yeung since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the local fan placement of Yeung for the central fan placement of Sawyer.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

B) As per Claim 2, Sawyer in view of Yeung teaches that an installer applies a downwardly directed force on the at least one bracket to couple the at least one bracket to the housing, wherein the receiver engages the lower housing edge and the at least one projection of the receiver engages the corresponding aperture of the lower housing edge (The Examiner notes this is an intended use of the structure and therefore the structure must be capable of being used is such a manner which Sawyer certainly is).

C) As per Claim 3, Sawyer in view of Yeung teaches that the at least one bracket includes a first section and a second section extending generally perpendicular to the first section (Sawyer: Figure 1, Item 3, one side), and wherein the first section is configured to engage the extent of the lower housing edge along a lateral side of the housing, and the second section is configured to engage the extent of the lower housing edge along another lateral side of the housing (Sawyer: Figure 1, Item 3, second perpendicular side).

D) As per Claim 4, Sawyer in view of Yeung teaches that the flange comprises a flange section of the first section and a flange section of the second section, and the receiver comprises a receiver section of the first section and a receiver section of the second section (Sawyer: Figures 1-2, all sides have receiver and flange).

E) As per Claim 5, Sawyer in view of Yeung teaches that when the fan assembly is installed in an over-mount configuration, a lower surface of the flange engages an upper surface of the ceiling (The Examiner notes that this is intended use and as such Sawyer must merely be capable of being installed in an over-mount configuration such that the lower surface of the flange engages an upper surface of the ceiling).

F) As per Claim 6, Sawyer in view of Yeung teaches that when the fan assembly is installed in an under-mount configuration, an upper surface of the flange engages a lower surface of the ceiling (Sawyer: Figure 2, Item 18 goes under ceiling to cover hole).

G) As per Claim 7, Sawyer in view of Yeung teaches that the receiver comprises a first leg and a second leg spaced apart from the first leg to define a receiver space configured to receive the extent of the lower housing edge (Sawyer: Figure 3, legs Item 16 & 34).

H) As per Claim 8, Sawyer in view of Yeung teaches that the first leg is connected with the second leg by a connection segment to define a U-shape in cross-section (Sawyer: Figure 3, legs Item 16 & 34 with U-shape between).

I) As per Claim 9, Sawyer in view of Yeung teaches that one of the first and second legs include the at least one projection (Sawyer: as per Col. 8, lines 40-42, projections would be on Figures 2-4, with Item 16 containing Item 37 to attach to Item 7).

J) As per Claim 10, Sawyer in view of Yeung teaches that the extent of the lower housing edge comprises at least one tab that extends outward from the inlet opening for engagement with the receiver (Sawyer: best shown in Figure 1, tabs between Items 8 extend outwardly down to meet Item 3).

K) As per Claim 11, Sawyer in view of Yeung teaches all the limitations except that the at least one bracket comprises a plurality of brackets that each engage with different segments of lower housing edge.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the single bracket separable into multiple pieces, since it has been held that where the general conditions of a claim are disclosed in the prior art (a bracket covering the entire perimeter of the ceiling hole), making the item separable into distinct components involves (MPEP 2144.04 V. C) only routine skill in the art. (In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of US Patent Publication Number 2014/0021313 A1 to Gagne.

A) As per Claim 15, Yeung teaches the at least one bracket includes a first section and wherein the first section is configured to engage the extent of the lower housing edge along a lateral side of the housing (Yeung: Figure 5, portion of clip from Items 35 to 39), a second section extending generally perpendicular to the first section and the second section is configured to engage the extent of the lower housing edge along another lateral side of the housing (Yeung: Figure 1, another clip 20 on adjacent lateral side).
Yeung does not explicitly teach that the first and second sections are part of the same bracket.
However, Gagne teaches a bracket extending around multiple lateral sides (Gagne: Figure 4, bracket 3 extend around corners).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yeung by making the brackets connect around corners, as taught by Gagne, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Yeung with these aforementioned teachings of Gagne with the motivation of more fully supporting the assembly such that the weight is more evenly spread to the surrounding ceiling.

B) As per Claim 16, Yeung in view of Gagne teaches that the flange comprises a flange section of the first section and a flange section of the second section, and the receiver comprises a receiver section of the first section and a receiver section of the second section (Yeung: Figure 1, clips 20 on two adjacent sides of assembly connected as in Gagne Figure 4, bracket 3).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-18 & 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that the clips of Yeung do not define apertures and engage projections. The Examiner notes that this is not required by the claim. As cited above, the clips define the projection with the housing providing the apertures.
B) The Applicant asserts that Hott does not teach a flap extending from the lower housing edge. The Examiner respectfully disagrees. The lower housing edge has been construed as Applicant invention is discussed in the claims and disclosure, as not merely the tip of the housing, but as the bottom portion of the housing. As Applicants invention, the flap extends from a portion of the lower housing edge, thereby meeting the claim limitations and the rejection is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762